Citation Nr: 0410025	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for a licensing and certification 
examination fee under Chapter 30, Title 38, United States Code, in 
the amount of $237.00.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel











INTRODUCTION

The veteran served on active duty from August 1987 to February 
1992.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2003, the Board remanded this matter to the RO for 
additional development.  Nevertheless, upon review of the claims 
file, the development described below must be accomplished prior 
to further adjudication by the Board.  


REMAND

The veteran claims entitlement to reimbursement of a $237.00 fee 
for the Investment Company Products/Variable Contracts Limited 
Representative Qualifications Examination (Test Series 6).  He 
asserts that this examination is required by the Federal 
Government in order to sell mutual funds.  A January 2004 letter 
on the veteran's behalf from a Market Business Consultant states 
that this examination is required by the state of Louisiana in 
order to sell mutual fund products.  In addition, a Study Outline 
for this examination states that this examination is used to 
qualify persons seeking registration with the NASD (National 
Association of Securities Dealers).  The evidence of record 
reflects that the veteran passed the examination on December 27, 
2001.  

As noted in the December 2003 remand from the Board, reimbursement 
may be paid for fees associated with licensing and certification 
examinations under Chapter 30 educational assistance benefits if 
the test in question meets the requirements of 38 U.S.C.A. § 3689.  
38 U.S.C.A. § 3689(a)(2) provides that, to the extent that the 
Secretary determines practicable, State approving agencies (SAA) 
may, in lieu of the Secretary, approve licensing and certification 
tests, and organizations and entities offering such tests, under 
this section.  In addition, 38 U.S.C.A. § 3689(b)(1) reflects that 
the Secretary may approve licensing and certification tests for 
fee reimbursement purposes if (A) the test in question was 
required under Federal, State, or local law or regulation for an 
individual to enter into, maintain, or advance in employment in a 
predetermined and identified vocation or profession, or (B) the 
Secretary determines that the test is generally accepted, in 
accordance with relevant government, business, or industry 
standards, employment policies, or hiring practices, as attesting 
to a level of knowledge or skill required to qualify to enter 
into, maintain, or advance in employment in a predetermined and 
identified vocation or profession.  

Review of the claims file reflects that, subsequent to the Board 
remand, the RO contacted the SAA in Atlanta in February 2004 and 
determined that, upon review of the SAA system, the examination 
for which the veteran sought reimbursement was not approved for VA 
benefits.  However, the record does not reflect any consideration 
by the RO of the veteran's assertion that the test is required in 
order to sell mutual fund products.  Accordingly, this matter must 
be remanded to the RO for a determination as to whether the test 
in question was required under Federal, State, or local law or 
regulation for an individual to enter into, maintain, or advance 
in employment in a predetermined and identified vocation or 
profession.  In the alternative, the RO should also determine if 
the test is generally accepted, in accordance with relevant 
government, business, or industry standards, employment policies, 
or hiring practices, as attesting to a level of knowledge or skill 
required to qualify to enter into, maintain, or advance in 
employment in a predetermined and identified vocation or 
profession.  

Additionally, it is noted that in Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit determined that 38 C.F.R. § 19.9(a)(2) 
was inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction with 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  

Subsequent to the December 2003 remand from the Board, the veteran 
submitted additional evidence and did not waive his right to have 
this case remanded to the AOJ for review.  Accordingly, this case 
must be remanded to the RO for review of the new evidence and 
issuance of a supplemental statement of the case which reflects 
consideration of such evidence.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
However, it appears that the disposition of this claim will be 
based on the law and not on the facts of the case.  Nevertheless, 
the appropriate actions should be undertaken to ensure that the 
directives of VCAA have been followed.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims has determined that a remand by the 
Board confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the appellant has been 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the veteran and request that he provide 
evidence showing that the test in question was required under 
Federal, State, or local law or regulation for an individual to 
enter into, maintain, or advance in his field of employment.  The 
veteran should also be notified that, alternatively, he may 
provide evidence showing that the test is generally accepted, in 
accordance with relevant government, business, or industry 
standards, employment policies, or hiring practices, as attesting 
to a level of knowledge or skill required to qualify to enter 
into, maintain, or advance in his field of employment.  This 
evidence may consist of documentation of such testing requirement 
from his employer.  With any necessary authorization from the 
veteran, the RO should assist the veteran in obtaining copies of 
pertinent evidence identified by the veteran in response to this 
request which have not been previously secured.  

3.  The RO should then review the claim in light of any additional 
evidence received since the October 2002 Statement of the Case.  
If the benefit sought on appeal remains denied, the RO should 
issue an appropriate supplemental statement of the case which 
reflects consideration of 38 U.S.C.A. § 3689.  The veteran should 
have the requisite period of time to respond.  The case should 
then be returned to the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





